Matter of Level 3 Communications, LLC v Erie County (2019 NY Slip Op 08121)





Matter of Level 3 Communications, LLC v Erie County


2019 NY Slip Op 08121


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (564/19) CA 18-01598.

[*1]IN THE MATTER OF LEVEL 3 COMMUNICATIONS, LLC, BROADWING COMMUNICATIONS, LLC, GLOBAL CROSSING NORTH AMERICA, INC., AND GLOBAL CROSSING TELECOMMUNICATIONS, INC., PETITIONERS-PLAINTIFFS-RESPONDENTS-APPELLANTS, 
vERIE COUNTY, CITY OF BUFFALO, CITY OF LACKAWANNA, VILLAGE OF NORTH COLLINS, LAKE SHORE CENTRAL SCHOOL DISTRICT, NORTH COLLINS CENTRAL SCHOOL DISTRICT, RESPONDENTS-DEFENDANTS-APPELLANTS-RESPONDENTS, CITY OF LACKAWANNA SCHOOL DISTRICT, AND EDEN CENTRAL SCHOOL DISTRICT, RESPONDENTS-DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.